Case: 1:21-cv-03680 Document #: 1-1 Filed: 07/12/21 Page 1 of 2 PageID #:17




                         EXHIBIT 1
         Case: 1:21-cv-03680 Document #: 1-1 Filed: 07/12/21 Page 2 of 2 PageID #:18




Reg. No. 4,376,980           Torres, Christopher Orlando (UNITED STATES INDIVIDUAL), AKA PRGuitarman
                             1900 Avenue Of The Stars, 25th Floor
Registered Jul. 30, 2013     C/o Kia Kamran P.c.
                             Los Angeles, CALIFORNIA 900674301
Amended Jan. 29, 2019        CLASS 9: Computer application software for use with mobile phones and portable media
                             players, namely, software for manipulating a character through a series of challenges
Int. Cl.: 9, 25              displayed on the device's screen or monitor

Trademark                    FIRST USE 4-30-2011; IN COMMERCE 4-30-2011

Principal Register           CLASS 25: T-shirts * related to an Internet meme of an animated cat *

                             FIRST USE 7-31-2012; IN COMMERCE 7-31-2012

                             THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                             PARTICULAR FONT STYLE, SIZE OR COLOR

                             No claim is made to the exclusive right to use the following apart from the mark as shown:
                             "CAT"

                             SER. NO. 85-357,643, FILED 06-28-2011
